Name: Commission Regulation (EEC) No 1794/88 of 24 June 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/30 Official Journal of the European Communities 25. 6. 88 COMMISSION REGULATION (EEC) No 1794/88 of 24 June 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commission, according to the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 1713/88 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex II to amended Regulation (EEC) Np 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 4 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. F) OJ No L 370, 30 . 12. 1987, p. 7. (3) OJ No L 168 , 27. 6 . 1987, p. 22. 4) OJ No L 152, 18 . 6 . 1988 , p. 21 . 0 OJ No L 261 , 26. 9 . 1978, p. 5 . (6) OJ No L 81 , 26 . 3 . 1988, p . 43 . 25. 6 . 88 Official Journal of the European Communities No L 158/31 ANNEX Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent Forequarter price carcase price straight cut (') pistola cut (2) AU2 306,21 1 244,969 229,658 AU3 302,005 241,604 226,504 AR2 302,521 242,017 226,891 AR3 298,187 238,550 223,640 1 A02 285,246 228,197 213,935 A03 280,911 224,729 210,683 CU2 316,404 253,123 237,303 CU3 312,058 249,646 234,044 CU4 303,366 242,693 227,525 CR3 307,490 245,992 230,618 CR4 298,552 238,842 223,914 COS 286,261 229,009 214,696 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75.